Section 1197 of the General Statutes, subtitle, "Rule of valuation," reads as follows: "The present true and just value of any estate shall be deemed by all assessors and boards of relief to be the fair, market value thereof, and not its value at a forced or auction sale." The first six words of the section are to be compared with §§ 1183 and 1184, providing in general that real estate shall be set in the tax lists at its "present true and actual valuation," and personal property at its "then actual valuation."
These statutes go back to 1851, and in the Revision of 1866, p. 709, § 1197 is found as a part of § 8, in the following form: "The present true and just value of any estate, either real or personal liable to be assessed *Page 342 
by virtue of the provisions of this Act, shall be deemed and taken, by the assessors and boards of relief of the several towns, to be the fair, market value thereof, being the price which could be obtained therefor at private sale, and not its value at a forced or auction sale."
In 1875 the revisers condensed the rule of valuation into its present form, presumably without any intent to change it, by the omission of a part of the explanatory phrase "being the price which could be obtained therefor at private sale, and not its value at a forced or auction sale." In its original form the rule of valuation was manifestly capable of application to any estate, and was intended to be applied universally. That intent is still expressly manifested by the words "any estate" and "all assessors and boards of relief." I think it should not be subverted by putting on the words "fair, market value thereof," a construction that could not have been put upon them before the statute was condensed; to wit, that fair, market value means a price established by sales in the ordinary course of business, followed by the conclusion that the statutory rule is therefore inapplicable, unless there is an existing market for the property in question. Still less do I think that the courts have any authority to adopt a different rule in such cases, and thus to open the door to discriminations which the General Assembly has attempted to prevent.
The valuation of public-service plants by present cost of reproduction, for the purpose of fixing rates, or determining whether they are confiscatory, may ascertain fairly enough their value as investments in the hands of their owners. But the value of a manufacturing plant as a going concern in the hands of its owners, is something quite different from its fair market value at private sale to a willing purchaser; *Page 343 
and this difference in value is, in effect, otherwise taxed under our corporation income tax statute.
The opinion also holds that the finding of the trial court as to fair market value was a finding without evidence. I think there was legal evidence sufficient to support the finding. The fair market value of any real estate is more or less a matter of estimate. Recent sales of similar parcels in the neighborhood furnish the best evidential basis for such an estimate, but not the only possible basis. Otherwise most Connecticut real estate could not have a fair market value. If there are no such sales, I think the assessed value, — when the statutory rule has presumptively been followed, — or the original cost minus depreciation, or the present cost of reproduction, may be resorted to, as they were in this case; but only as furnishing some evidential basis for the estimate, in the absence of a better one, and not as substitutes for the statutory rule of fair market value.